 1                                                                 The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                       CASE NO. CR19-071JLR
11
12                                  Plaintiff,
                                                     ORDER TO CONTINUE TRIAL
13                          v.                       DATE
14
     ITERANCE ROY HOWARD,
15
16                                  Defendant.
17
18
19         THIS COURT having considered the Stipulation of the United States and Defendant
20 Iterance Roy Howard for a continuance of the trial date, and based on the facts set forth
21 therein, and General Orders 01-20 and 02-20 of the United States District Court for the
22 Western District of Washington addressing measures to reduce the spread and health risks
23 from COVID-19, which is incorporated herein by reference, the Court hereby FINDS that
24 trial in this case cannot proceed on the currently scheduled date of April 6, 2020. For the
25 reasons detailed in the parties’ Stipulation, the ends of justice served by granting a
26 continuance outweigh the best interests of the public and the defendant in a speedy trial.
27 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
28

     [Proposed] Order Continuing Trial                                     UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Howard; CR19-071JLR - 1
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1         IT IS THEREFORE ORDERED that the parties’ request to continue the trial date is
 2 GRANTED.
 3         The trial date of April 6, 2020, is hereby VACATED.
 4         A status hearing is SCHEDULED for June 1, 2020, at 11:00 a.m. At that status
 5 hearing, the Court will set a new trial date.
 6         IT IS FURTHER ORDERED that the time between the date of the filing of the
 7 parties’ Stipulation and June 1, 2020, is excluded in computing the time within which trial
 8 must commence because the ends of justice served by granting this continuance outweigh the
 9 best interest of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
10 Failure to grant this continuance would likely make trial impossible and result in a
11 miscarriage of justice, and would deny counsel for the defendant and government counsel the
12 reasonable time necessary for effective preparation, taking into account the exercise of due
13 diligence. Id. § 3161(h)(7)(B)(i), (iv).
14         IT IS FURTHER ORDERED that the period time from the date of this order up to and
15 including June 1, 2020, shall be excludable time pursuant to 18 U.S.C. § 3161.
16         Dated this 24th day of March, 2020.
17


                                                     A
18
19
20                                                   The Honorable James L. Robart
21                                                   U.S District Court Judge

22
23
24
25
26
27
28

     [Proposed] Order Continuing Trial                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Howard; CR19-071JLR - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
